                                    Case 18-00039                 Doc 101            Filed 04/12/19              Page 1 of 1
B2550 (Form 2550 - Subpoena 10 App.-ar and Testify :11 a I!caring or Trial in a llankmptcy C..asc or Adversary Proceeding) (Page 2)



                                                                  PROOF OF SERVICE
                       (This section should nor be filed with the court unless required by Fed. R. Civ. P. 45.)

I received thi subpoena for (name of individual uud Iitle, ifat~v): _N_a_th_a_n_ F_is_h_e _
                                                                                          r - -- - -- - - -- - - - - -
on (date) 04/09/19 .


~I served the subpoena by delivering a copy to the named person as follows: - - - - - - - - --                                            - - -- - -
 by personal service on Nathan Fisher
- -- - --              - - -- - --                 - o n (dale) _ _ _ 04_1_1_01_1_9___ : or


Ot    retumcd the subpoena unexecuted because: - - - -- - - -- - - - - -- - - -- - - -- -- - -



Unless the ubpoena was issued on behalf of the United States, or one of its oflicers or agents, I have also tendered to the
witness the fees for one day· attendance. and the mileage allowed by law. in the amount of $ - - - - - -- - --

 My fees arc $ - - --               for travel and $- - - - for services, for a total of$- - - - -


          I declare uudcr penalty of perjury that thi. inforrnution is true and correct.

 Date:        04/1 0/19



                                                                                       Max Molina -
                                                                                                                  Primed name and title
                                                                                       Served by Elite, LLC 1340 Old Chain Bridge Rd Suite 107
                                                                                       Mclean, VA 22101 (703) 556-5656

                                                                                                                      Server's address



Additional information concerning attempted service. etc.:

 1) Successful Attempt: Apr 10, 2019, 11 :21 am EDT at 3977 Chain Bridge Rd #2, Fairfax, VA 22030 received by Nathan
 Fisher . Age: 45; Ethnicity: Caucasian; Gender: Male; Weight: 240; Height: 5'8"; Hair: Black; Eyes: Black.
